Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Villa Northwest
Restorative Care Center,

DATE: February 17, 1995

Petitioner,
Docket No. C-94-372
-Vve - Decision No. CR362
Health Care Financing
Administration.

DECISION

Petitioner requested a hearing to contest the termination
of Petitioner's Medicare provider agreement (subsequently
rescinded) by the Health Care Financing Administration
(HCFA). HCFA rescinded its termination of Petitioner's
agreement prior to the date on which it was to take
effect. Petitioner contends that 1) it was harmed by the
proposed termination, 2) such harm was not cured by the
recession of the termination action prior to its
effective date, and 3) it is entitled to a hearing to
address the issues raised by HCFA's actions and to
exonerate itself. I do not agree that Petitioner is
entitled in this forum to address either HCFA's rescinded
termination or the collateral State effects arising from
such termination. For the following reasons, I DISMISS
Petitioner's request for hearing.

BACKGROUND

In response to a complaint, the Texas Department of Human
Services (State survey agency) conducted an
investigational survey of Petitioner (a skilled nursing
facility participating in the Medicare program). The
State survey agency found Petitioner to be out of
compliance with two Level A requirements and identified
four Level B deficiencies. Based upon the violations
found to exist, the State survey agency recommended that
HCFA terminate Petitioner's participation in the Medicare
program. HCFA adopted the recommendation of the State
survey agency and notified Petitioner that its Medicare
provider agreement would be terminated.
2

In an undated letter received by HCFA on June 13, 1994,
Petitioner alleged correction of the deficiencies that
had been identified by the State survey agency. HCFA Ex.
3. Prior to the termination of Petitioner's provider
agreement, HCFA determined that Petitioner had either
corrected or ameliorated the deficiencies. Based on
Petitioner's actions to correct or ameliorate the
deficiencies, HCFA rescinded the termination action prior
to its effective date.' In a letter dated June 15, 1994,
Petitioner requested a hearing to contest HCFA's proposed
termination and the case was assigned to me.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. The State survey agency conducted an investigational
survey of Petitioner from May 24, 1994 through June 6,
1994. HCFA Ex. 3.

2. The State survey agency found Petitioner to be out of
compliance with Level A requirements for quality of care
(42 C.F.R. § 483.25) and for administration (42 C.F.R. §
483.75). HCFA Ex. 2.

3. The State survey agency found Petitioner to be out of
compliance with the following four Level B requirements:
resident rights (42 C.F.R. § 483.10), quality of care (42
C.F.R. § 483.25), pharmacy services (42 C.F.R. § 483.60)
and administration (42 C.F.R. § 483.75). HCFA Ex. 2, 5.

4. On June 8, 1994, the State survey agency recommended
that HCFA terminate Petitioner's provider agreement.
HCFA Ex. 2.

5. In a letter dated June 13, 1994, HCFA informed
Petitioner that it agreed with the recommendation of the
State survey agency and that Petitioner's Medicare
provider agreement would be terminated effective June 29,
1994. HCFA Ex. 1, 2.

' HCPA submitted six exhibits in conjunction with
its October 5, 1994 motion to dismiss. Petitioner did
not object to any of these exmibits. Accordingly, I
admit HCFA exhibits 1 - 6. Petitioner submitted three
exhibits, marked as P. Ex. 1, P. Ex. A, and P. Ex. B. I
have remarked these exhibits es P. Ex. 1, P. Ex. 2, and
P. Ex. 3. BP. Ex. 1 is a four page exhibit, that
duplicates HCFA Ex. 1. I reject P. Ex. 1 because it is
duplicative. One exhibit will suffice. I admit P. Ex. 2
and P. Ex. 3 into evidence.
3

6. HCPA's June 13, 1994 notice of termination informed
Petitioner that it was not in compliance with two Level A
requirements and further informed Petitioner that its
noncompliance with these two Level A requirements posed
an immediate threat to patient health and safety. HCFA
Ex. 1.

7. HCFA is required to terminate a skilled nursing
facility which no longer meets a Level A requirement and
such deficiency poses immediate jeopardy to patient's
health and safety. 42 C.F.R. § 489.53(b),

8. HCFA's June 13, 1994 notice of termination to
Petitioner was accompanied by a detailed listing of each
deficiency that had been identified by the State survey
agency and specifically identified each Level A
requirement that Petitioner was allegedly not in
compliance with, and identified tne standards and
elements within the requirement and the basis for
Petitioner's alleged noncompliance with each Level A
requirement. HCFA Ex. 1, 2. °

9. On June 13, 1994, HCFA received an undated letter from
Petitioner alleging correction of each of the
deficiencies that had been identified by the State survey
agency. HCFA Ex. 3, 4.

10. HCFA determined Petitioner's allegations of
correction to be credible and authorized the State survey
agency to conduct a follow-up survey. HCFA Ex. 4, 5.

11. On June 21, 1994, the State survey agency conducted a
follow-up survey and found Petitioner had corrected or
ameliorated its deficiencies such that they no longer
posed an immediate threat to patients' health and safety.
HCFA Ex. 5.

12. HCFA rescinded its termination of Petitioner's
provider agreement on June 24, 1994, five days prior to
the date the termination was to become effective (June
29, 1994). HCFA Ex. 1 - 5.

13. Petitioner's provider agreement was never terminated.
Finding 12.

14. HCFA's June 13, 1994 determination that Petitioner
would be terminated as of June 29, 1994, subsequently
rescinded by HCFA's June 24 letter is not an “initial
determination." 42 C.F.R. § 4689.53, 42 C.F.R. §
498.3(b) (1) - (11), 42 C.F.R. § 498.5; Pages 4 - 5.
4

15. Petitioner has no right to appeal HCFA's June 13,
1994 determination to terminate Petitioner's Medicare
provider agreement effective June 29, 1994. Pages 4 - 6.

16. HCFA's determination that patients' health and safety
were at risk based on Level A violations is not
appealable in any event. Finding 6; Pages 7 - 8.

17. All but two of the collateral harms alleged by
Petitioner are prospective, and not ripe for
determination in any event. Pages 8 - 12.

18. In this forum, I do not have the authority to address
or provide Petitioner relief from the collateral harms,
including those collateral harms that subsequently may
become ripe, Petitioner alleges resulted from HCFA's
rescinded termination. Pages 8 - 12.

19. Petitioner's request for hearing has been rendered
moot by HCFA's rescission of Petitioner's termination
prior to the date such termination was to have gone into
effect. Pages 8 - 12; Findings 12 - 18.

20. Petitioner has not offered any persuasive evidence or
argument from which I can conclude that I have the
authority to hear and decide any of the issues related to
HCFA's rescinded termination of Petitioner. Pages @ -
12; Findings 12 - 19.

21. I do not have the authority to near and decide any of
the issues presented by Petitioner in this case. Pages
4 - 12; Findings 12 - 20.

22. Petitioner's request for nearing in this matter must
be dismissed. Findings 1 - 21.

DISCUSSION

Although HCFA rescinded its terwination of Petitioner's
Medicare provider agreement prior to the date it was to
become effective, Petitioner seeks an opportunity to
challenge HCFA's determination in an effort to repair the
damage Petitioner alleges wae caused by HCFA's actions.
HCFA contends that Petitioner 18 not entitled to a
hearing in this matter because NCFA's determination was
not an "initial determination® witmin the meaning of 42
C.F.R. § 498.5(b), which statee tnat a provider
5

dissatisfied with an initial determination to terminate
its provider agreement is entitled to a hearing before an
administrative law judge (ALJ). Moreover, HCFA contends
that, because the termination was merely proposed and
never finalized, it does not confer upon Petitioner the
right to have a hearing to contest the determination.

HCFA argues that the term "initial determination” as
defined by the regulations does not encompass the
situation at issue in this case, where HCFA's termination
was rescinded prior to the date on which it was to take
effect. HCFA contends that since the rescinded
termination is not an "initial determination" within the
meaning of the regulations, Petitioner has no right to a
hearing.

Petitioner does not dispute that HCFA rescinded its
termination prior to the date on which it was to take
effect. Nonetheless, Petitioner contends that HCFA's
rescinded termination is an initial determination, within
the meaning of 42 C.F.R. § 498.5(b), from which
Petitioner has a right to appeal.

The regulations contain no definition of the term
“initial determination". However, the regulations at 42
C.F.R. § 498.3(b) (1) - (11) specify a list of
determinations by HCFA that are considered to be initial
determinations. This list includes "the termination of a
provider agreement in accordance with § 489.53 of this
chapter... ." 42 C.F.R. § 498.3(b)(7).?

Petitioner's position is that HCPA made an “initial
determination" when it informed Petitioner that it would
be terminated as of June 29, 1994. According to
Petitioner, the fact that HCFA acted to terminate
Petitioner in accordance with 42 C.F.R. § 489.53 is
dispositive of HCFA making an “initial determination"
pursuant to 42 C.F.R. § 498.3(b)(7). Petitioner contends
this is true even though the tersgination was rescinded
prior te the date it was to become effective.

Becau@e Petitioner interprets HCFA's actions in this case
as an initial determination, Petitioner contends that it

is entitled to a hearing to contest such determination in
accordance with 42 C.F.R. § 498.5(b).

2? pursuant to 42 C.F.R. § 489.53(a)(1), HCPA may
terminate an agreement with any provider who is not
complying with the provisions and regulations of the
Medicare program.
6

The regulations at 42 C.F.R. § 489.53(b) provide that
"HCFA will terminate a SNF's provider agreement if it
determines that -- (1) The SNF no longer meets a level A
requirement specified in part 483, subpart B of this
chapter; and (2) The SNF's deficiencies pose immediate
jeopardy to patients’ health and safety."

HCFA's position is that its action against Petitioner is
a "proposed termination" that is not an "initial
determination" within the meaning of 42 C.F.R. §
498.3(b)(7). HCFA's argument is that, because a
"proposed termination” is not specifically listed in the
regulations as an "initial determination" which gives
Petitioner appeal rights, such proposed termination gives
Petitioner no right to appeal. Moreover, HCFA argues
that, because the termination was rescinded prior to the
date it was to go into effect, even if it could be
construed as an initial determination, it was never
finalized, nor has there been any final agency action
from which Petitioner has the right to appeal.

CF 4 final d . w
Petitioner to appeal under 42 ¢.F.R, § 498,.3(b) (7).

Although I do not find support for HCFA's
characterization of its actions in this case as a
"proposed termination", I do agree that HCFA never
terminated Petitioner's provider agreement. The
regulation at 42 C.F.R. § 498.3(b)(7) does specify that
HCFA's termination of a provider agreement is an action
which gives rise to a right to appeal. However, in this
case, the termination was never effectuated. My
conclusion is that 42 C.F.R. § 498.3(b)(7) mandates that
the agency action to terminate Petitioner's provider
agreement must go into effect vefore Petitioner has the
right to appeal in this forus.

The State survey agency found Petitioner to be out of
compliance with several important requirements. By
letter dated June 13, 1994, HCFA sent written notice to
Petitioner of the alleged deficiencies found by the State
survey agency and informed Petitioner that its Medicare
provider agreement would be terwinated on June 29, 1994.
However, prior to the date tne termination was to have
taken place, Petitioner claised to nave corrected the
alleged deficiencies and requested tnat HCFA conduct
another survey. The regulations do not require that HCFA
resurvey an entity prior to tne date of termination of
its provider agreement. However, HCFA provided
Petitioner the opportunity to be cesurveyed prior to June
29, 1994, the date of termination. HCFA resurveyed
Petitioner on June 21, 1994 ard found that Petitioner had
7

either corrected all alleged deficiencies or that the
deficiencies no longer posed a threat to resident health
or safety. HCFA Ex. 5. Based on the results of the re-
survey, in a letter dated June 24, 1994, HCFA rescinded
its termination before it was to take effect (June 29,
1994).

Accordingly, because HCFA rescinded its termination of
Petitioner before it ever took effect, such rescinded
termination does not qualify as an initial determination
within the meaning of 42 C.F.R. § 498.3. Simply, HCFA
took no final action against Petitioner. By the very
words of the regulation, it is tne actual termination
that gives a provider the right to appeal, not the
decision to terminate. However, in this case,
Petitioner's provider agreement was never terminated
because HCFA's determination to terminate as reflected in
its letter of June 13, 1994 was rescinded on June 24,
1994, five days prior to the date it was to take effect.
Because Petitioner's right to a nearing is based on the
presence of an actual termination, not merely a proposed
termination that is never effectuated, Petitioner has no
right to a hearing in this case.

The regulations at 42 C.F.R. § 489.53 provide bases for
HCFA to terminate a provider.’ The regulation at 42
C.F.R. § 489.53(b) mandates that HCFA will terminate the
provider agreement of any SNF that HCFA determines no
longer meets a level A requirement and whose deficiencies
pose an immediate risk to patients' health and safety.

} The regulations at 42 C.F.R. § 489.53(a) provide:

HCFA may terminate the agreement with any
provider if HCFA finds that any of the
following failings 1s attributable to that
provider:

(1) It is not complying with the provisions of
title XVIII and tne applicable regulations of
this chapter or witm tne provisions of the
agreement. .

(3) It no longer seets the appropriate
conditions of participation or requirements
(for SNFs and NFs) see forth elsewhere in this
chapter.
3

The wording of this regulation indicates that HCFA must
act to terminate a facility found to meet the enumerated
regulatory requirements.

The regulation at 42 C.F.R. § 498.5(b) gives providers
who are dissatisfied with initial determinations the
right to appeal. However, the regulation at 42 C.F.R. §
498.3(a) (1) explicitly provides that any administrative
action other than specifically enumerated at 42 C.F.R. §
498.3(b) is not an initial determination. This
regulation further provides a list of determinations that
are not to be construed as initial determinations.‘
Specifically, 42 C.F.R. § 498.3(d)(10) provides that witn
respect to an SNF that is not in compliance with a
condition of participation or a level A requirement,
HCFA's finding that an SNF's deficiencies pose immediate
jeopardy to patients‘ health and safety is not an initial
determination. Accordingly, in this forum, Petitioner
has no right to contest HCFA's finding that Petitioner's
level A violations posed immediate jeopardy to patients’
health and safety. Nor does tnis finding, which is the
basis for HCFA's mandatory determination to terminate
Petitioner, provide an additional basis for my affording
Petitioner a hearing.

* Among these is 42 C.F.R. § 498.3(d) (10), which
provides as follows:

Administrative actions that are not initial
determinations. Administrative actions other than
those specified in paragraphs (b) and (c) of this
section are not initial determinations and thus are
not subject to this part. Administrative actions
that are not initial deterainations include, but are
not limited to, the following:

« « « (10) With respect to a SNF that is not in
compliance with a condition of participation or a
level A requirement (for SNFs and NFs) -

(i) The finding that tne SNF's deficiencies
pose immediate jeopardy to patients’ health and
safety; and

(ii) When the SNF's Jeficiencies do not pose
immediate jeopardy ne decision to deny
payment for new adm@issions.

Petitioner contends that it is entitled to challenge the
validity of HCFA's decision to terminate because,
although HCFA's decision to terminate was rescinded, it
nonetheless set in motion a chain of events which caused
real and potential harm to Petitioner's business.

Petitioner contends that, even though it was rescinded,
HCFA's determination caused a series of actions that
either were or will be detrimental to Petitioner. These
adverse consequences include the publication by HCFA of
allegedly erroneous State survey agency findings to
physicians and the general public. Petitioner contends
that it has been harmed because, in order to obtain
renewal of its license, it is required to disclose that
it was subject to a termination. Petitioner avers that,
even though the termination was scinded, once it has
been disclosed to State offici it can potentially
result in the State denying a license to Petitioner or
result in the State refusing to renew Petitioner's
license.

Petitioner asserts that it has a stake in the ownership
of nine other facilities in Texas and alleges that this
proposed termination is a “black mark" against this
facility which will apply also to each of the other nine
facilities. In support of tnis argument, Petitioner
cites Texas regulations which specify that “failure to
maintain compliance on a continuous basis" is a criterion
for denying a license renewal. Sag Texas Administrative
Code § 90.17(a)(1)(B). According to Petitioner, failure
to maintain continuous compliance could serve as a ground
for the State denying Petitioner a license should it seek
to operate additional facilities in the future.

Petitfemer alleges also that HCFA's rescinded termination
has @ negative effect on tne day to day business
activities of financing, sortgeging, and structuring

5 petitioner points to tne publication by HCFA in
the Houston Chronicle of its determination to terminate
Petitioner's provider agreement. According to
Petitioner, the Houston Chrepacle is one of two major
newspapers published in Houston. Petitioner further
states that these notices resuited in further
dissemination by television end otner media, which, in
turn, repeated the allegatione.
10

ownership as all of these matters require a provider to
disclose proposed terminations of Medicare agreements
even if the termination is subsequently rescinded.
Petitioner asserts that it is currently in the process of
attempting to obtain approval from the Texas Department
of Human Services for a restructuring of its ownership
and alleges that it has had difficulty in doing so in
large part because of HCFA's rescinded determination.

Finally, Petitioner alleges that its participation in the
Nurse Aide Training and Competency Evaluation Program
(NATCEP) will be terminated by HCFA's determination.
According to Petitioner, this program is critical to
Petitioner's ability to have adequately trained staff at
its facility. Citing 42 C.F.R. § 483.151, Petitioner
contends that it will be terminated from participation in
the NATCEP program if it has been terminated as a
Medicare provider. Petitioner contends that this
termination is compelled by the regulations even though
HCFA rescinded its termination prior to the date upon
which it was to become effective.

I am delegated by the Secretary to hear and decide
appeals of HCFA provider terminations. 58 Fed. Reg.
58,170 (1993). The remedy which I am able to provide
within this framework is relief from an improper,
irregular or otherwise deficient termination of a
facility's provider agreement. $8 Fed. Reg. 58,170
(1993). The Secretary has not delegated to me the
authority to hear, decide, or provide redress for any of
the collateral harms that Petitioner has alleged.
Furthermore, the authority delegated to me by the
Secretary is not so broad as to encompass having a
hearing on a sanction that HCPA never put into effect.
58 Fed. Reg. 58,170 (1993).

HCFA has argued that Petitioner's request for hearing

should be denied as moot. I[ agree. A tribunal has no
jurisdiction over matters which are moot. Tennessee Gas
, 606 F. 2d 1373

eising from of HCFA
terminations, the fact t HCPA rescinded its
termination of Petitioner prior to the imposition of the
sanction is a serious jurisdictional defect which
Petitioner has failed to overcose. The relief that I can
provide Petitioner is no more than it has already
received from HCFA when it rescinded the determination to
terminate Petitioner's provider agreement. Since
Petitioner has already been granted all the relief that {
have the authority to grant, tne request for hearing is
moot.

iL

Even assuming I had the authority to examine each
specific harm that Petitioner alleges resulted from
HCFA's determination to terminate prior to the recession
of that decision, most of the harms which Petitioner has
alleged are prospective. Petitioner has contended that
only two are occurring at the present time. These are
Petitioner's loss of part or all of its NATCEP funding
and Petitioner's difficulty in obtaining business
financing and in restructuring its business ownership.

With regard to Petitioner's loss of NATCEP funding, I
have no authority to hear and decide that issue. As I
have stated above, my authority is limited to deciding
whether a HCFA termination is appropriate. Moreover,
HCFA's assertion that there is an avenue of appeal at the
State level from which Petitioner could have challenged
the NATCEP reduction is unchallenged by Petitioner, as is
HCFA's assertion that it informed Petitioner of this
appeal right.® HCFA Reply at 6.

With regard to the alleged adverse impact HCFA's actions
have had upon Petitioner's ability to obtain financing
and restructure its ownership, I find that, again, there
is no remedy before me. The harw Petitioner alleges
stems from the actions of a State agency fulfilling its
statutory role. Petitioner does not dispute that these
notices were required by regulation. P. Br. at 3.
Moreover, Petitioner has failed to state with any
specificity what these adverse consequences are and how
they are related to HCFA's rescinded termination. Most
importantly, Petitioner concedes that HCFA was required
by regulation to make the State survey agency's findings
of immediate jeopardy and Petitioner's alleged
noncompliance public. 42 C.F.R. § 489.53(c)(4). To the
extent that Petitioner is arguably adversely affected by
such notice, Petitioner has tne ability to remedy such
ill effects by simply advising any interested party that
HCFA rescinded the termination prior to its effective
date.

PetitZomer has failed to present to me any issue which
either the Secretary's delegation or the regulations
gives me the authority to hear. [n any event,

* Indeed, HCFA's counsel hee been informed that
Petitioner has appealed the State survey agency's finding
of immediate jeopardy and its effect on the Medicaid
program and NATCEP. Petitioner is scheduled to go to
hearing on these issues before a State administrative law
judge in vi
on May 9, 1995.
12

Petitioner's concerns are moot since HCFA rescinded its
termination prior to the effective date. Additionally,
in all but two instances, Petitioner has failed to allege
anything but prospective harm, making all but two of the
issues raised by Petitioner not ripe for my
consideration.

In one of the instances where Petitioner has alleged he
has been harmed, he has a remedy in a hearing before a
State administrative law judge. Moreover, in addition to
being mooted by HCFA's rescission, Petitioner has failed
to show any authority for me to hear and decide issues
related to his loss of NATCEP funding. With regard to
Petitioner's contention that HCFA's rescinded termination
has harmed Petitioner's business, again, I find no basis
on which I have the authority to hear and decide these
issues.

CONCLUSION

Petitioner has placed no issue before me which I have the
authority to hear and decide, or which has not been
mooted by HCFA's rescission. Accordingly, I DISMISS
Petitioner's request for hearing.

/s/
fdvard 0. Steinman

Adwjinistrative Law Judge
CERTIFIED MAIL -- RETURN RECEIPT REQUESTED

Kevin A. Reed, Esq.
Davis & Wilkerson, P.Cc.
Attorneys at Law

200 One American Center
600 Congress Avenue
Austin, Texas 78701

and

Mark S. Kennedy, Esq.
Assistant Regional Counsel
DHHS - Region VI

1200 Main Tower, Room 1330
Dallas, Texas 75202
